In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered August 9, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant demonstrated, prima facie, that it provided adequate supervision and, in any event, that the accident occurred in such a manner that it could not reasonably have been prevented by closer monitoring, thereby negating the alleged lack of supervision as the proximate cause of the infant plaintiff’s injuries (see Weinblatt v Eastchester Union Free School Dist., 303 AD2d 581 [2003]; Berdecia v City of New York, 289 AD2d 354 [2001]; Navarra v Lynbrook Pub. Schools, Lynbrook Union Free School Dist., 289 AD2d 211 [2001]; Lopez v Freeport Union Free School Dist., 288 AD2d 355 [2001]).
Additionally, the defendant submitted expert evidence demonstrating, prima facie, that the design of the playground equip*632ment from which the infant plaintiff fell was appropriate for her age group, complied with relevant safety guidelines, and was not defective. The plaintiffs failed to raise a triable issue of fact in opposition to this showing. Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.